[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 10-10527                    JUNE 14, 2011
                                                                 JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D.C. Docket No. 8:04-cr-00348-SCB-TGW-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

STEVEN CATALANO,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 14, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Steven Catalano, proceeding pro se, appeals the district court’s denial of his

motions to revisit his prison sentence that was imposed approximately three years
earlier, after a jury found him guilty of conspiracy to commit racketeering. He

contends that he filed his motions pursuant to 18 U.S.C. § 3553(a) and raises the

substantive claim that his sentence was procedurally unreasonable because the

district court failed to conduct an individualized assessment. The government

responds that, pursuant to the unambiguous language of 18 U.S.C. § 3582(c), the

district court lacked jurisdiction to consider Catalano’s motions to revisit his

sentence.

      “We review de novo questions concerning the jurisdiction of the district

court.” United States v. Oliver, 148 F.3d 1274, 1275 (11th Cir. 1998). Whether

the district court has the authority to modify a custodial sentence after it has been

imposed is a question of law subject to de novo review. United States v. Phillips,

597 F.3d 1190, 1194 n.9 (11th Cir. 2010).

      We recently held that “[t]he authority of a district court to modify an

imprisonment sentence [once it has been imposed] is narrowly limited by statute”:

      Specifically, [18 U.S.C.] § 3582(c) provides that a court may not
      modify an imprisonment sentence except in these three
      circumstances: (1) where the Bureau of Prisons has filed a motion and
      either extraordinary and compelling reasons warrant a reduction or
      the defendant is at least 70 years old and meets certain other
      requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) where another
      statute or Federal Rule of Criminal Procedure 35 expressly permits a
      sentence modification, see id. § 3582(c)(1)(B); or (3) where a
      defendant has been sentenced to a term of imprisonment based on a

                                          2
      sentencing range that was subsequently lowered by the Commission
      and certain other requirements are met, see id. § 3582(c)(2).

Id. at 1194-95; see 18 U.S.C. § 3582(c). As to the second circumstance allowing a

sentence modification set forth in § 3582, “[t]he unambiguous language of

§ 3582(c)(1)(B) indicates that, absent other express statutory authority,

modification of an imprisonment sentence can only be done pursuant to Rule 35.”

Phillips, 597 F.3d at 1195. Further, a district court has no “inherent authority” to

modify a sentence that has already been imposed. See United States v. Diaz-Clark,

292 F.3d 1310, 1315, 1319 (11th Cir. 2002) (holding that the district court erred

in concluding that it had “inherent power” to correct a sentence it had imposed six

years earlier and which it viewed to be illegal).

      We conclude that none of the circumstances allowing a district court to

modify a sentence are present in the instant case. The district court recognized

that it had no authority to reconsider Catalano’s sentence by stating that it

“cannot” reconsider the motion. The district court was correct that it lacked

jurisdiction and thus we affirm.1

AFFIRMED.




      1
             Catalano’s request for oral argument is denied.

                                              3